DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/6/2021 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
All outstanding rejections, except for those maintained below, are withdrawn in light of applicant’s amendment filed on 8/6/2021.
 
Claim Rejections - 35 USC § 103
Claims 11-22 rejected under 35 U.S.C. 103 as being unpatentable over Chiga (US 8,664,327) in view of Barkac (US 2005/0249939) and MacQueen (US 2001/0038910).
With respect to claims 11 and 20, Chiga discloses a coating composition that is excellent in hardness and scratch resistance (col. 4, lines 8-10) comprising an acrylic resin and a polyisocyanate compound, wherein the acrylic resin is obtained by copolymerizing hydroxyl group-containing monomer (abstract).  

With respect to (i), Barkac discloses an acrylic coating composition that has high scratch resistance (like Chiga) (abstract) and teaches adding particles such as alumina (paragraph 0019) having average particle size of 0.1-50 μm in an amount of 0.01-25 wt % (paragraph 0033) to impart greater scratch resistance (paragraph 0006).  Barkac also discloses adding nanoparticles such as alumina having an average particle size of 0.8-500 nm (paragraphs 0037-0038) but fails to disclose the amount.  However, MacQueen discloses coating composition cured by radiation (abstract) and acrylate binders (paragraphs 0054-0059) and teaches that it is well known in the art that alumina nanoparticles having size 1-100 nm added in an amount of 1-40 wt % help control viscosity and abrasion resistance (paragraph 0060 and 0063-0066).  
Given that Chiga discloses a hard and scratch resistant acrylic coating comprising alumina and further given that Barkac in combination with MacQueen discloses adding a mixture of alumina particles having a bimodal average particle size diameter in amounts that overlap with the claimed range, it would have been obvious to one of ordinary skill in the art to utilize the claimed mixture of alumina particles in the acrylic coating composition of Chiga to increase hardness and scratch resistance in combination with controlling viscosity and abrasion resistance.
With respect to (ii), Barkac discloses that the microparticles and nanoparticles may or may not be surface treated (paragraphs 0021 and 0037).  Also, MacQueen discloses optionally utilizing a coupling agent (i.e., a surface treatment) improves dispersion of inorganic particles (paragraph 0068).
Given that Barkac discloses that the alumina microparticles and alumina nanoparticles may be treated and further given that MacQueen discloses that a coupling agent provide for improved dispersion, it would have been obvious to one of ordinary skill in the art to independently treat or not 
With respect to claims 12-19, an exemplified acrylic resin of Chiga comprises 30 wt % hydroxypropyl acrylate (claimed monomer a1), 15 wt % styrene (claimed monomer a2), 18 wt % methyl methacrylate (claimed monomer a3-1), and 20 wt % isobornyl methacrylate and 5 wt % lauryl methacrylate (claimed monomer a3-2) (A-1 in Table 1).  The amounts in wt % are converted to mol % by using molecular weight.  See the following table:
Monomer
wt %
mol weight (g/mol)
mol %
2-hydroxypropyl acrylate
30
130
31.9
BLENMER-PP-1000
10
260
5.3
isobornyl methacrylate
20
222
12.4
styrene
15
104
19.4
methyl methacrylate
18
100
25.0
lauryl methacrylate
5
254
2.8
methacrylic acid
2
86
3.2


With respect to claims 21 and 22, Barkac discloses that the acrylic compositions that are scratch resistant also find use in decorative coatings (paragraph 0004).
Therefore, it would have been obvious to one of ordinary skill in the art to prepare a decorative sheet or article therefrom from the coating composition taught by the combination of Chiga, Barkac, and MacQueen.

Double Patenting
Claims 11 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 16/345,590 (published as US 20190264060). Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons given below.
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 8/9/2021 have been fully considered but they are not persuasive.  Specifically, applicant argues (A) the combination of Chiga, Barkac, and MacQueen fails to disclose aluminum oxide having average diameter of 1-100 μm that is not treated with a surface treatment agent and aluminum oxide having average diameter of 1-100 nm that is treated with a surface treatment agent and (B) that utilizing a mixture of larger aluminum oxide particles not surface treated and smaller aluminum oxide particles treated with a surface treatment provide for unexpected results.
	With respect to argument (A), the rejection over Chiga, Barkac, and MacQueen has been revised to address the new claim limitations regarding surface treatment.
With respect to argument (B), the data of the specification as originally filed has been fully considered, however, the data does not show criticality for the claimed combination of untreated microparticles and treated nanoparticles.  Case law holds that comparative showings must compare the In re Burckel, 592 F.2d 1175, 1179, 201 USPQ 67, 71 (CCPA 1979).  Specifically, there are no side-by-side comparisons which show that utilizing a mixture of treated and untreated aluminum oxide provides for improved properties over a mixture of aluminum oxide particles that are both surface treated because every examples include untreated microparticles and treated nanoparticles.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICKEY NERANGIS/Primary Examiner, Art Unit 1768                                                                                                                                                                                                        



vn